UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1089



NOEL GUY DREW-HUCKINS, an infant by his
parents and natural guardians Melissa Drew-
Huckins and Michael Huckins; MELISSA DREW-
HUCKINS; MICHAEL HUCKINS, individually,

                                           Plaintiffs - Appellants,

          versus


OTIS E. ENGELMAN, JR., MD,

                                              Defendant - Appellee,

          and


NORTH TRIDENT REGIONAL HOSPITAL, INCORPORATED,
d/b/a Columbia Summerville Medical Center;
PALMETTO PRIMARY CARE PHYSICIANS, L.L.C.;
DORCHESTER FAMILY MEDICINE,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-98-3216-2-18)


Submitted:   October 10, 2000           Decided:    November 13, 2000


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Richard G. Wern, RICHARD G. WERN, P.A., Charleston, South Carolina,
for Appellants.    Robert H. Hood, Barbara W. Showers, P. Gunnar
Nistad, HOOD LAW FIRM, L.L.C., Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     This is an appeal from the district court’s order after a jury

trial finding for the Defendant, Dr. Otis E. Engelman, Jr., M.D.,

in this medical negligence action.    On appeal, Appellants allege

that the district court abused its discretion by declining to allow

into evidence certain remedial actions taken by Dr. Engelman fol-

lowing the incident at issue under Fed. R. Evid. 407.    We do not

find that the district court abused its discretion by failing to

admit the evidence of the remedial actions or of the existence of

another legal action.   See Malone v. Microdyne Corp., 26 F.3d 471,

480 (4th Cir. 1994).    Accordingly, we affirm.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3